Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional *750Services which found petitioner guilty of violating certain prison disciplinary rules.
As a result of his refusal to be dispatched to the lawns and grounds crew at the Washington Correctional Facility in Washington County, petitioner was found guilty of violating prison disciplinary rules requiring inmates to accept program assignments and not to refuse direct orders. Contrary to petitioner’s assertion, the misbehavior report offered into evidence at the hearing, which was prepared by a correction officer who personally observed the incident in question, provides substantial evidence supporting the administrative determination. Moreover, based upon our review of the record, we do not find that petitioner was precluded from offering documentary evidence at the hearing or that his due process rights were violated in this manner. We have examined petitioner’s remaining arguments and find them to be without merit.
Mikoll, J. P., Mercure, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.